DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the plate".  There is insufficient antecedent basis for this limitation in the claim.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Shin et al (US 2019/0028669 A1).
Regarding claim 1, Shin et al disclose an apparatus, comprising:
a display panel configured to display an image (Shin et al; Fig 7; display 100);
a vibration apparatus disposed at a rear surface of the display panel and vibrate the display panel (Shin et al; Fig 7; vibration unit 230); a supporting member at the rear surface of the display panel (Shin et al; Fig 7; frame 300); and a pad member between the vibration apparatus and the supporting member (Shin et al; Fig 7; support 210).

Regarding claim 2, Shin et al disclose the apparatus of claim 1, wherein:
the vibration apparatus comprises a plurality of vibration generators (Shin et al; Fig 7; first and second units 230), and
each of the plurality of vibration generators is configured to vibrate in the same direction (Shin et al; Fig 7; first and second units 230 vibrate in the direction of the display).

Regarding claim 3, Shin et al disclose the apparatus of claim 2, wherein each of the plurality of vibration generators has the same size (Shin et al; Fig 7; first and second units 230 have same size).

Regarding claim 4, Shin et al disclose the apparatus of claim 2, wherein an end portion of each of the plurality of vibration generators is aligned in a direction perpendicular to a front surface of the display panel (Shin et al; Fig 7; first and second units 230 aligned in a direction perpendicular to front surface of 100).

Regarding claim 5, Shin et al disclose the vibration apparatus of claim 2, but do not expressly disclose wherein each of the plurality of vibration generators includes a plurality of vibration structures arranged in a first direction (Shin et al; Fig 7; first and second units 230 aligned in a first direction) and a second direction intersecting with the first direction (Shin et al; Fig 9A; vibration structures 200 in a first and a second direction intersecting the first direction).

Regarding claim 6, Shin et al disclose the apparatus of claim 2, wherein:
each of the plurality of vibration generators further comprises a plurality of vibration structures (Shin et al; Fig 7; Para [0075] first and second units have 230 which comprises electrodes and vibration layers), and the pad member is disposed between the plurality of vibration structures (Shin et al; Fig 7; pad for each vibration structures 230).

Regarding claim 7, Shin et al disclose the apparatus of claim 2, wherein:
each of the plurality of vibration generators further comprises a plurality of vibration structures (Shin et al; Fig 7; Para [0075]; first and second units 230), and
the pad member is disposed at each of the plurality of vibration structures (Shin et al; Fig 7; pad 210 for each first and second units 230).

Regarding claim 9, Shin et al disclose the apparatus of claim 1, wherein: the vibration apparatus comprises at least two or more vibration structures (Shin et al; Fig 7; Para [0075]; first and second units 230), and the pad member is disposed at each of the at least two or more vibration structures (Shin et al; Fig 7; pad 210 for first and second units 230).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2019/0028669 A1) in view of Noh et al (US 2020/0043991 A1).
Regarding claim 8, Shin et al disclose the apparatus of claim 2, wherein:
each of the plurality of vibration generators further comprises a plurality of vibration structures (Shin et al; Fig 7; Para [0075]; first and second units 230 has a vibration layer and electrodes), but do not expressly disclose and the pad member is disposed at each of the plurality of vibration structures and between adjacent pad members disposed at each of the plurality of vibration structures. However, in the same field of endeavor, Noh et al disclose an apparatus wherein the pad member is disposed at each of the plurality of vibration structures and between adjacent pad members disposed at each of the plurality of vibration structures (Noh et al; Fig 11). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the pad structure taught by Noh as vibration structure in the device taught by Shin. The motivation to do so would have been to increase the coupling attachment of the vibration device.

Regarding claim 10, Shin et al disclose the apparatus of claim 1, wherein:
the vibration apparatus comprises at least two or more vibration structures (Shin et al; Fig 7; Para [0075] first and second units 230), and the pad member is disposed at each of the at least two or more vibration structures (Shin et al; Fig 7; pad 210 for first and second units 230-220) and between adjacent pad members disposed at each of the at least two or more vibration structures. However, in the same field of endeavor, Noh et al disclose an apparatus wherein and between adjacent pad members disposed at each of the at least two or more vibration structures (Noh et al; Fig 11). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the pad structure taught by Noh as vibration structure in the device taught by Shin. The motivation to do so would have been to increase the reduction of noise of the vibration device.

Regarding claim 11, Shin et al disclose the vibration generating apparatus of claim 2, wherein: each of the plurality of vibration generators further comprises a plurality of vibration structures (Shin et al; Fig 7; Para [0075]; first and second units 230), and the pad member is disposed adjacent the plurality of vibration structures. However, in the same field of endeavor, Noh et al disclose an apparatus wherein and the pad member is disposed adjacent the plurality of vibration structures (Noh et al; Fig 11). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the pad structure taught by Noh as vibration structure in the device taught by Shin. The motivation to do so would have been the reduction of size of the vibration device.

Regarding claim 12, Shin et al disclose the vibration generating apparatus of claim 2, wherein: each of the plurality of vibration generators further comprises a plurality of vibration structures (Shin et al; Fig 7; Para [0075] first and second units 230), but do not expressly disclose and the pad member overlaps two adjacent vibration structures. However, in the same field of endeavor, Noh et al disclose an apparatus wherein and the pad member overlaps two adjacent vibration structures (Noh et al; Fig 11). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the pad structure taught by Noh as vibration structure in the device taught by Shin. The motivation to do so would have been to increase the stiffness of the vibration device.

Regarding claim 13, Shin et al disclose the vibration generating apparatus of claim 2, wherein: each of the plurality of vibration generators further comprises a plurality of vibration structures (Shin et al; Fig 7; Para [0075] first and second units 230), but do not expressly disclose and the pad member overlaps with at least one of or each of the plurality of vibration structures. However, in the same field of endeavor, Noh et al disclose an apparatus further and the pad member overlaps with at least one of or each of the plurality of vibration structures (Noh et al; Fig 11). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the pad structure taught by Noh as vibration structure in the device taught by Shin. The motivation to do so would have been to increase the user experience.

Regarding claim 14, Shin et al disclose the vibration generating apparatus of claim 2, wherein: each of the plurality of vibration generators further comprises a plurality of vibration structures (Shin et al; Fig 7; Para [0075]; first and second units 230), but do not expressly disclose the pad member is provided in a plurality, one of the pad members overlaps with at least two or more of the vibration structures. However, in the same field of endeavor, Noh et al disclose an apparatus further the pad member is provided in a plurality, one of the pad members overlaps with at least two or more of the vibration structures (Noh et al; Fig 11). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the pad structure taught by Noh as vibration structure in the device taught by Shin. The motivation to do so would have been to reduce the size of the vibration device.

Regarding claim 15, Shin et al disclose the apparatus of claim 1, but do not expressly disclose wherein a size of the pad member is equal to or smaller than a size of the vibration apparatus. However, in the same field of endeavor, Noh et al disclose an apparatus further wherein a size of the pad member is equal to or smaller than a size of the vibration apparatus (Noh et al; Fig 16; thickness of vibration generator 1650 is bigger than thickness of pad 1680). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the pad structure taught by Noh as vibration structure in the device taught by Shin. The motivation to do so would have been to reduce the complexity of the vibration device.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2019/0028669 A1) in view of Lee et al (US 2019/0004566 A1).
Regarding claim 16, Shin et al disclose the apparatus of claim 1, but do not expressly disclose further comprising a plate between the display panel and the vibration apparatus. However, in the same field of endeavor, Lee et al disclose an apparatus further comprising a plate between the display panel and the vibration apparatus (Lee et al; Fig 5; vibration plate 210). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the plate structure taught by Lee as vibration structure portion in the device taught by Shin. The motivation to do so would have been the reduction of friction in the vibration transmission.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2019/0028669 A1) in view of Noh et al (US 2020/0043991 A1) and further in view of Lee et al (US 2019/0004566 A1).
Regarding claim 17, Shin et al in view of Noh disclose the apparatus of claim 10, but do not expressly disclose wherein a size of the plate is smaller than or equal to a size of the vibration apparatus. However, in the same field of endeavor, Lee et al disclose an apparatus wherein a size of the plate is smaller than or equal to a size of the vibration apparatus (Lee et al; Fig 5; vibration plate 210 is smaller than vibration unit 200). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the plate structure taught by Lee as vibration structure portion in the device taught by Shin. The motivation to do so would have been the reduction of noise in the vibration transmission.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2019/0028669 A1) in view of Kim et al (US 2015/0270476 A1).
Regarding claim 18, Shin et al disclose the apparatus of claim 1, but do not expressly disclose wherein the vibration apparatus comprises: a vibration structure; a first protection member disposed at a first surface of the vibration structure; and a second protection member disposed at a second surface different from the first surface of the vibration structure. However, in the same field of endeavor, Kim et al disclose an apparatus wherein the vibration apparatus comprises: a vibration structure (Kim et al; Fig 1); a first protection member disposed at a first surface of the vibration structure (Kim et al; upper membrane 130); and a second protection member disposed at a second surface different from the first surface of the vibration structure (Kim et al; upper membrane 130). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the vibration structure taught by Kim as vibration structure in the device taught by Shin. The motivation to do so would have been the protection of electrodes against corrosion.

Regarding claim 19, Shin et al in view of Kim disclose the apparatus of claim 18, but do not expressly disclose wherein the vibration structure comprises: a vibration portion; a first electrode portion between the vibration portion and the first protection member; and a second electrode portion disposed between the vibration portion and the second protection member. However, in the same field of endeavor, Kim et al disclose an apparatus wherein the vibration structure comprises: a vibration portion (Kim et al; Fig 1); a first electrode portion between the vibration portion and the first protection member (Kim et al; Fig 1; electrodes 121); and a second electrode portion disposed between the vibration portion and the second protection member (Kim et al; Para [0042]; electrodes 123). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the vibration structure taught by Kim as vibration structure in the device taught by Shin. The motivation to do so would have been the reduction of stress in the vibration device.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2019/0028669 A1) in view of Kim et al (US 2015/0270476 A1) and further in view of Noh et al (US 2020/0043991 A1).
Regarding claim 20, Shin et al in view of Kim disclose the apparatus of claim 19, but do not expressly disclose further comprising: a first power supply line connected to one of the first electrode portion and the second electrode portion; and a second power supply line connected to the other one of first electrode portion and the second electrode portion and spaced apart in a plane parallel to the front and rear surface of the display panel from the first power supply line. However, in the same field of endeavor, Noh et al disclose an apparatus further comprising: a first power supply line connected to one of the first electrode portion and the second electrode portion (Noh et al; Fig 4A; 410 connected to positive power supply line); and a second power supply line connected to the other one of first electrode portion (Noh et al; Fig 4A; 420 connected to negative power supply line) and the second electrode portion and spaced apart in a plane parallel to the front and rear surface of the display panel from the first power supply line (Noh et al; Fig 3). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the vibration structure taught by Noh as vibration structure in the device taught by Shin. The motivation to do so would have been to increase the frequency range of the vibration device.

Claims 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2019/0028669 A1) in view of Park et al (US 2014/0313141 A1).
Regarding claim 21, Shin et al disclose the apparatus of claim 2, but do not expressly disclose wherein each of the plurality of vibration generators comprises: a vibration portion including a plurality of inorganic material portions having a piezoelectric characteristic and an organic material portion between the plurality of inorganic material portions; a first electrode portion disposed at a first surface of the vibration portion; and a second electrode portion disposed at a second surface different from the first surface of the vibration portion. However, in the same field of endeavor, Park et al disclose an apparatus wherein each of the plurality of vibration generators comprises: a vibration portion including a plurality of inorganic material portions having a piezoelectric characteristic (Park et al; Para [0054]; film 136) and an organic material portion between the plurality of inorganic material portions (Park et al; Para [0053][0049] 135); a first electrode portion disposed at a first surface of the vibration portion (Park et al; Para [0053] 133); and a second electrode portion disposed at a second surface different from the first surface of the vibration portion (Park et al; Para [0053] 134). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the vibration structure taught by Park as vibration structure in the device taught by Shin. The motivation to do so would have been to increase the spaciousness of the outputted audio of the vibration device.

Regarding claim 23, Shin et al disclose the apparatus of claim 2, but do not expressly disclose wherein: some of the plurality of vibration generators overlap in a direction perpendicular to a front surface of the display panel, an inorganic material portion of a vibration generator disposed closer to the front surface of the display panel overlaps with each other an inorganic material portion of a vibration generator disposed less closer to the front surface of the display panel, and/or an organic material portion of the vibration generator disposed closer to the front surface of the display panel overlaps with each other an organic material portion of the vibration generator disposed less closer to the front surface of the display panel. However, in the same field of endeavor, Park et al disclose an apparatus wherein: some of the plurality of vibration generators overlap in a direction perpendicular to a front surface of the display panel (Park et al; Para [0053][0049]), an inorganic material portion of a vibration generator disposed closer to the front surface of the display panel overlaps with each other an inorganic material portion of a vibration generator disposed less closer to the front surface of the display panel (Park et al; Para [0053][0049], and/or an organic material portion of the vibration generator disposed closer to the front surface of the display panel overlaps with each other an organic material portion of the vibration generator disposed less closer to the front surface of the display panel (Park et al; Para [0053]-[0055]; inorganic piezoelectric member disposed after the organic insulation with respect to the display). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the vibration structure taught by Park as vibration structure in the device taught by Shin. The motivation to do so would have been to improve the sound transmission of the vibration device.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2019/0028669 A1) in view of Park et al (US 2014/0313141 A1) and further in view of in view of Noh et al (US 2020/0043991 A1).
Regarding claim 22, Shin et al in view of Park disclose the apparatus of claim 21, but do not expressly disclose further comprising a first power supply line connected to the first electrode portion and a second power supply line connected to the second electrode portion, wherein the second power supply line is spaced apart in a plane parallel to a front surface and a rear surface of the display panel from the first power supply line. However, in the same field of endeavor, Noh et al disclose an apparatus further comprising: a first power supply line connected to one of the first electrode portion and the second electrode portion (Noh et al; Fig 4A; 410 connected to positive power supply line); and a second power supply line connected to the other one of first electrode portion (Noh et al; Fig 4A; 420 connected to negative power supply line) and the second electrode portion and spaced apart in a plane parallel to the front and rear surface of the display panel from the first power supply line (Noh et al; Fig 3). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the vibration structure taught by Noh as vibration structure in the device taught by Shin. The motivation to do so would have been to increase the vibration strength of the vibration device.



Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2019/0028669 A1) in view of Park et al (US 2014/0313141 A1) and further in view of Ahn et al (US 2020/0057475 A1).
Regarding claim 24, Shin et al in view of Park et al disclose the apparatus of claim 21, but do not expressly disclose further comprising a first power supply line and a second power supply line, wherein some of the plurality of vibration generators overlap in a direction perpendicular to a front surface of the display panel, wherein the first electrode portion disposed closer to the front surface of the display panel and the first electrode portion disposed at less closer to the front surface of the display panel are connected to the first power supply line, and wherein the second electrode portion disposed closer to the front surface of the display panel and the second electrode portion disposed less closer to the front surface of the display panel are connected to the second power supply line. However, in the same field of endeavor, Ahn et al disclose an apparatus further comprising a first power supply line and a second power supply line (Ahn et al; Fig 9; 5131), wherein some of the plurality of vibration generators overlap in a direction perpendicular to a front surface of the display panel (Ahn et al; Fig 9; 5141), wherein the first electrode portion disposed closer to the front surface of the display panel and the first electrode portion disposed at less closer to the front surface of the display panel are connected to the first power supply line (Ahn et al; Fig 10A; 5112), and wherein the second electrode portion disposed closer to the front surface of the display panel and the second electrode portion disposed less closer to the front surface of the display panel are connected to the second power supply line (Ahn et al; Fig 10A; 5110). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the vibration structure taught by Ahn as vibration structure in the device taught by Shin. The motivation to do so would have been to increase the direction of vibration of the vibration device.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2019/0028669 A1) in view of Won et al (US 2016/0192511 A1).
Regarding claim 25, Shin et al disclose the apparatus of claim 2, wherein the adhesive member includes a first adhesive layer and a second adhesive layer (Shin et al; Fig 3) and each of the plurality of vibration generators comprises: a plurality of vibration structures arranged in a first direction and a second direction intersecting with the first direction (Shin et al; Fig 10A; vibration generator arranged in a X direction and Y direction); but do not expressly disclose a first protection member disposed at a first surface of each of the plurality of vibration structures by the first adhesive layer; and a second protection member disposed at a second surface of each of the plurality of vibration structures by the second adhesive layer. However, in the same field of endeavor, Won et al disclose an apparatus further comprising a first protection member disposed at a first surface of each of the plurality of vibration structures by the first adhesive layer; and a second protection member disposed at a second surface of each of the plurality of vibration structures by the second adhesive layer (Won et al; Para [0063]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the vibration structure taught by Ahn as vibration structure in the device taught by Shin. The motivation to do so would have been to reduce vibration noise during audio generation.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651